275 F.2d 294
Pedro ACOSTA-MARRERO, Defendant, Appellant,v.COMMONWEALTH OF PUERTO RICO, Plaintiff, Appellee.
No. 5565.
United States Court of Appeals First Circuit.
March 4, 1960.

Gabriel de la Haba, San Juan, P.R., for appellant.
Carlos G. Latimer, Asst. Sol.  Gen., Santurce, P.R., for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
Only questions of local law are presented for our consideration by this appeal under Title 28 U.S.C. 1293 from an order of the Supreme Court of Puerto Rico summarily denying a petition addressed to it for review of a judgment adverse to the appellant and others entered by the Superior Court of Puerto Rico, San Juan Part, in a mortgage foreclosure proceeding.  The Superior Court wrote a full opinion in the case finding the facts, about which there is no dispute, and applying to those facts principles of local law which impress us as 'intelligible', and neither 'inescapably wrong,' 'patently erroneous' nor 'plaintly inconsistent with established principles of the local law'.  De Castro v. Board of Commissioners, 1944, 322 U.S. 451, 454, 455, 64 S.Ct. 1121, 1123, 88 L.Ed. 1384.  Under these circumstances on the authority of International Basic Economy Corp. v. Blanco-Lugo, 1 Cir., 1959, 271 F.2d 437, certiorari denied 80 S.Ct. 404:


2
Judgment will be entered affirming the order of the Supreme Court of Puerto Rico.